DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 7/12/2022.
Claims 1, 8, and 15 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2022 was filed after the mailing date of the non-final rejection on 3/24/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “register selection logic” recited in claims 1-5, 8-12, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams, III et al. (US 2013/0339671) and Jayasena et al. (US 2017/0255397).
With respect to claim 1, Williams teaches of a memory module comprising one or more memory cells (fig. 1; paragraph 19; DRAM 140, being a random access memory is inherently made up of memory cells since memory cells are the fundamental building blocks of computer memory);
register selection logic configured to determine one or more of a local source register or a local destination register for a memory command based upon first address data specified by the memory command and second address data (fig. 3; paragraph 56-59, 62-63; where destination operands of subsequent instructions are monitored for potential matches with the stored copies and the store base register address or source operand register address is modified).
Williams fails to explicitly teach of a memory module comprising the register selection logic.
However, Jayasena teaches of a memory module comprising: one or more memory cells (fig. 3; paragraph 30; where the memory module includes DRAM memory dies.  The DRAM memory dies inherently contain memory cells since memory cells are the fundamental building blocks of computer memory); and 
the register selection logic (fig. 3-4; paragraphs 30-31, 45-46; where the memory module contains PIM compute units and multiple registers used in performing operations).
The combination of Williams and Jayasena teaches of register selection logic configured to determine one or more of a local source register or a local destination register for a memory command based upon first address data specified by the memory command and second address data maintained by the memory module (Williams, fig. 3; paragraph 56-59, 62-63; Jayasena, fig. 3-4; paragraphs 30-31, 45-46; in the combination, the detection of zero cycle load operations of Williams occurs on the logic die of Jayasena, thus the buffered register IDs of the store instruction that the incoming operations are compared to are maintained by the memory module of Jayasena).
Williams and Jayasena are analogous art because they are from the same field of endeavor, as they involve registers.
It would have been obvious to one of ordinary skill in the art having the teachings of Williams and Jayasena before the time of the effective filing of the claimed invention to incorporate the zero cycle load of Williams into the memory module of Jayasena.  Their motivation would have been to more efficiently reduce the latency of load operations (Jayasena, paragraph 7).
With respect to claim 8, the combination of Williams and Jayasena teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Williams also teaches of register selection logic configured to determine one or more of a local source register or a local destination register to process a memory command based upon contents of a local register of the memory module (paragraph 56-57; where the buffered register IDs (claimed local register contents) are compared to subsequent instructions).
With respect to claim 15, the combination of Williams and Jayasena teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
The combination of Williams and Jayasena also teaches of causing the memory command to be processed at the memory module (Williams, fig. 3; paragraph 56-59, 62-63; Jayasena, fig. 3-4; paragraphs 30-31, 45-46; where in the combination, the detection of zero cycle load operations of Williams occurs on the logic die of Jayasena, thus the buffered register IDs of the store instruction that the incoming operations are compared to are maintained by the memory module of Jayasena and the comparisons are carried out by the PIM compute unit of Jayasena).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claims 2 and 16, Williams teaches of wherein the register selection logic is further configured to: generate a comparison result by comparing the first address data specified by the memory command to the second address data maintained by the memory module (paragraph 27-29; where the load instruction has the same address operands (registers) as the store instruction), and 
use the comparison result to determine the one or more of a local source register or a local destination register based upon the first address data specified by the memory command and the second address data maintained by the memory module (paragraph 27-29, 56-57; where the destination operand ID, register 14 is renamed to the same register ID used as the source operand ID, register 7 of the store instruction.  The store instruction’s register IDs are considered maintained by the memory module of Jayasena in the combination as they are buffered in the memory module).
With respect to claim 9, the combination of Williams and Jayasena teaches of the limitations cited and described above with respect to claim 2 for the same reasoning as recited with respect to claim 2.
Williams also teaches of wherein the register selection logic is further configured to: generate a comparison result by comparing the contents of the local register of the memory module to one or more of contents of another local register of the memory module or contents of a memory location in the memory module, and use the comparison result to determine the one or more of a local source register or a local destination register to process the memory command (paragraph 27-29, 56-57; where as the subsequent instructions are monitored to see if they match with the buffered information (claimed contents of the local register of the memory module), the subsequent instructions must be temporarily stored within the memory module of Jayasena, as in the combination, this occurs within the memory module of Jayasena).
With respect to claims 3, 10, and 17, Williams teaches of wherein the register selection logic is further configured to in response to the comparison result satisfying a logical condition, use an alternate register specified by the memory command as the local source register or the local destination register for the memory command (fig. 4; 64-37; where the subsequent load instruction’s register ID matches that of the prior store instruction’s (claimed logical condition) and duplication resources are available,  the destination operand identifier of the load instruction is renamed with a renamed register id used for the source operand of the store operation).
With respect to claims 4, 11, and 18, Williams teaches of wherein the register selection logic is further configured to in response to the comparison result satisfying a logical condition, use alternate register data stored in the memory module as the local source register or the local destination register for the memory command (fig. 4; 64-37; where the subsequent load instruction’s register ID matches that of the prior store instruction’s (claimed logical condition) and duplication resources are not available, the destination operand identifier of the load operation is renamed to a register identifier from the free list).
With respect to claims 5, 12, and 19 Williams teaches of wherein the register selection logic is further configured to in response to the comparison result satisfying a logical condition, determine the one or more of a local source register or a local destination register based upon a local source register or a local destination register specified by the memory command (paragraph 61; where there are multiple intervening operations and the load instruction is not converted to a zero cycle load operation, thus executes as specified).
With respect to claims 6, 13, and 20, Williams teaches of wherein determining the one or more of a local source register or a local destination register based upon a local source register or a local destination register specified by the memory command includes incrementing or decrementing one or more of a local source register identification value or a local destination register identification value specified by the memory command (paragraph 58-60; where the load address operation are modified by register ID r10 + the immediate value of 4).
With respect to claims 7, and 14 the combination of Williams and Jayasena teaches of wherein: the memory command is a Processor-In-Memory (PIM) command (Williams, fig. 3; paragraph 56-59, 62-63; Jayasena, fig. 3-4; paragraphs 30-31, 27, 50; where the PNM implements the atomic queueing, thus the queueing commands are PNM commands), and 
the determined one or more of a local source register or a local destination register are different than a local source register or a local destination register specified by the PIM command (Williams, fig. 3; paragraph 29; where the destination operand ID, register 14 is renamed to the same register ID used as the source operand ID, register 7 of the store instruction).
The reasons for obviousness are the same as those indicated above with respect to claim 1.

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues with respect to independent claims 1 and 15 that the combination of Williams and Jayasena does not teach of, “determining one or more of a local source register or a local destination register for a memory command based upon…second address data maintained by the memory module,” as allegedly neither Williams, nor Jayasena discloses maintaining second address data by the memory module that the determining one or more of a local source register or a local, destination register is based on.   The examiner disagrees.
Williams discloses in fig. 3 and paragraphs 56-59, and 62-63 that destination operands of subsequent instructions are monitored for potential matches with the stored copies (claimed second address data) and the store base register address or source operand register address is modified as a result.  While in Williams, the stored copies of the register IDs of the previous instructions is not maintained in the memory module, the combination of Williams and Jayasena teaches this.
Jayasena discloses in figure 3 and paragraphs 30-31 of memory modules that include a memory controller and atomic queue manager and PIM compute units.  In the combination of Williams and Jayasena, Williams’ zero cycle load detection is implemented in Jayasena’s PIM compute unit in order to efficiently reduce the latency of load operations, see Jayasena, paragraph 7.  Thus in the combination the stored register IDs of the previous instructions of Williams would be stored/maintained by the PIM compute unit of Jayasena in an analogous manner as they are by the core in Williams.  Thus, the memory module maintains the stored register IDs.
Furthermore, Jayasena additionally suggests that the source operands for a memory command are determined based on first address data specified by the memory command and second address data maintained by the memory module in paragraphs 45-48.   There the source operands can be computed from constants encoded in the instruction and/or registers.  As this is done by the atomic queue manager in Jayasena, the registers are maintained by the memory module.  Therefore the combination of Williams and Jayasena reads on the limitations at issue.
Applicant also argues with respect to independent claim 8 that the combination of Williams and Jayasena does not teach of, “determine one or more of a local source register or a local destination register to process a memory command based upon contents of a local register of the memory module.”  The examiner disagrees.
As indicated above, Williams discloses in fig. 3 and paragraphs 56-59, and 62-63 that destination operands of subsequent instructions are monitored for potential matches with the stored copies (claimed contents of a local register of the memory module).  While in Williams, the stored copies of the register IDs of the previous instructions is not maintained in the memory module, the combination of Williams and Jayasena teaches this.
Jayasena discloses in figure 3 and paragraphs 30-31 of memory modules that include a memory controller and atomic queue manager and PIM compute units.  In the combination of Williams and Jayasena, Williams’ zero cycle load detection is implemented in Jayasena’s PIM compute unit in order to efficiently reduce the latency of load operations, see Jayasena, paragraph 7.  Thus, in the combination the stored register IDs of the previous instructions of Williams would be stored/maintained by the PIM compute unit of Jayasena in an analogous manner as they are by the core in Williams.  Thus, the memory module maintains the stored register IDs.
Furthermore, Jayasena additionally suggests that the source operands for a memory command are determined based on the contents of a local register of the memory module in paragraphs 45-48.   There, the source operands can be computed from constants encoded in the instruction and/or in registers.  As this is done by the atomic queue manager in Jayasena, the registers are maintained by the memory module.  Therefore the combination of Williams and Jayasena reads on the limitations at issue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138